PER CURIAM.
The order under review which required that the juvenile and his parents make restitution to the victim of the juvenile’s aggravated battery is reversed upon a holding that (a) the trial court failed to determine that the juvenile and his parents could be reasonably expected to pay the amount of restitution ordered, § 39.11(1), Fla.Stat. (Supp.1986); O.L. v. State, 497 So.2d 971 (Fla. 3d DCA 1986); and (b) the order fails to specifically determine, as it must, the amount of restitution and the manner of payment and instead delegates this to the parties, O.L. v. State, 497 So.2d 971.
Reversed and remanded for further proceedings.